         Case 4:20-cv-00069-KGB Document 10 Filed 01/28/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRY MCCOY,                                                                       PLAINTIFF

v.                            Case No. 4:20-cv-00069-KGB-JTR

JOSEPH GORMAN, et al.                                                          DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Terry McCoy’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith.

       It is so ordered this 28th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
